          Case 1:18-md-02865-LAK Document 356
                                          351 Filed 06/05/20
                                                    06/01/20 Page 1 of 1
                                                                       4


                                                      Denied, without prejudice to ED&F Man filing a subsequent
                                                      motion to compel after reviewing the Bech-Bruun materials
                                                      and conferring with SKAT.

                                                      SO ORDERED
June 1, 2020

By ECF                                                Dated: June 5, 2020
Honorable Lewis A. Kaplan                                                                            /s/ Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
        Re:      In re Customs and Tax Administration of the Kingdom of Denmark
                 (Skatteforvaltningen) Tax Refund Litigation, 18-md-2865 (LAK)

Dear Judge Kaplan:

        We write on behalf of ED&F Man Capital Markets, Ltd. (“ED&F”) to request the Court’s
assistance in requiring Skatteforvaltningen (“SKAT”) to search for and produce documents
responsive to ED&F’s First Requests for Production of Documents (the “RFPs”).1 As set forth
below, SKAT has refused to search for documents requested by ED&F and advises that it will
instead produce a set of documents previously provided by SKAT and/or the Danish Ministry of
Taxation to the Bech-Bruun law firm as part of an inquiry by the Danish Parliament into SKAT’s
operations (the “Bech-Bruun Documents”).2 However, SKAT has provided no sound basis for
its apparent presumption that the Bech-Bruun Documents contain all of the relevant documents
sought by the RFPs. Notwithstanding repeated inquiries, SKAT has failed to explain how the
Bech-Bruun Documents were compiled—including which documents were sought, whose files
were searched, or what kinds of searches were conducted—and instead insists that ED&F seek
the answers to such questions in the Bech-Bruun Documents themselves. Moreover, SKAT has
advised us—based on a determination by the Danish Attorney Disciplinary Board that Bech-
Bruun had a conflict of interest—that Bech-Bruun’s investigation was “not sufficiently
independent or impartial” and, therefore, that the Bech-Bruun Report has “no evidentiary value.”
Thus, SKAT itself does not regard Bech-Bruun’s work as reliable, raising further questions about
the thoroughness of Bech-Bruun’s efforts to obtain documents from SKAT.
       In addition, SKAT has taken the untenable position that significant categories of
responsive documents in its custody or control are irrelevant to the third-party claims against
ED&F and thus need not be searched for or produced, notwithstanding that documents relevant
to SKAT’s allegations against the third-party claimants are necessarily also relevant to ED&F’s
defenses in the third-party actions.
Background
         ED&F was brought into this action when several pension fund defendants, all ED&F
clients, filed various third-party claims against ED&F, asserting causes of action ranging from
1
  The parties have exchanged numerous letters and have met-and-conferred on several occasions (including on April
27, May 5, and May 12) but have been unable to resolve the issues set out in this letter.
2
  A copy of SKAT’s Responses & Objections to the RFPs is attached hereto as Exhibit A.
